Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2015

                                     No. 04-14-00558-CV

                                    Edna A. MARTINEZ,
                                          Appellant

                                               v.

                        STATE OFFICE OF RISK MANAGEMENT,
                                      Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001-CI-17102
                        Honorable Antonia Arteaga, Judge Presiding

                                        ORDER
       On July 30, 2015, this court denied both parties’ requests for oral argument submission of
this appeal and set this cause for submission on briefs on September 2, 2015. After further
reviewing the briefs, this court’s July 30, 2015 order is WITHDRAWN.

        The parties’ requests for oral argument are GRANTED, and this appeal is set for formal
submission and oral argument before this court on Thursday, December 17, 2015, at 9:00 a.m.,
before a panel consisting of Chief Justice Sandee Bryan Marion, Justice Karen Angelini, and
Justice Jason Pulliam.

       The time for oral argument will be limited to twenty minutes for appellant’s opening
argument, twenty minutes for appellee’s argument, and ten minutes for appellant’s rebuttal. See
4th TEX. APP. (SAN ANTONIO) LOC. R. 9.1.

       If either party no longer wishes to present argument, the party must notify this court in
writing within seven days of receiving this notice.

       It is so ORDERED on November 20, 2015.

                                                    PER CURIAM


       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court